DETAILED ACTION
Status of Claims
0.	This is a Non-final office action in response to communication received on May 10, 2021. Claims 1-20 are pending and examined herein.
Objection - Title
Title of Invention Is Not Descriptive
1.	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. A proper descriptive title is required.
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Next using the 2019 Revised Patent Subject Matter Eligibility Guidances (hereinafter 2019 PEG) the rejection as follows has been applied.
	Under step 1, per MPEP 2106.03, claims 1-13 are an apparatus; claim 14 is a system; claims 15-19 are a non-transitory computer readable medium; and  claim 20 is a method. Thus, each claim 1-20, on its face, is directed to one of the statutory categories (i.e., useful process, machine, manufacture, or composition of matter) of 35 U.S.C. §101. 
	Under Step 2A Prong One, per MPEP 2106.04, prong one asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diehr, 450 U.S. 
	Next, per 2019 PEG, to determine whether a claim recites an abstract idea in Prong One, examiners are now to: (I) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (II) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 PEG. If the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I, analysis should proceed to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.

	(I) An abstract idea as recited per claims 1, 15, and 20 (taking recitation of claim 20 as representative as claims 1 and 15 recite substantially similar subject matter) is as follows: determining … upon receipt of acceptance … a location at which a user outside a vehicle for delivering another user to a destination is to be picked up using the vehicle with reference to positional data indicating a position of the user, … present, to the user, a proposal to take the user to a place different from the destination by stopping off at the place using the vehicle together with an advertisement promoting the place, the acceptance data indicating acceptance of the proposal. 
	Further, dependent claims 2-14 and 16-19 recite the same abstract idea as they further specify the abstract idea in a descriptive manner with the exception of additional elements as analyzed under step 2A prong two and step 2B inquiries below. [i.e. under prong one the Examiner considered claim recitation other than the additional elements (are expressly noted below) to be abstract recitation].
certain methods of organizing human activity. 
	The phrase "Certain methods of organizing human activity" applies to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Further, see MPEP 2106.04(a)(2) II. A-C.
	Therefore, the identified limitations fall within the subject matter groupings of abstract ideas enumerated in Section I of 2019 PEG, thus analysis now proceeds to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
	Under Step 2A Prong Two, per MPEP 2106.04, prong two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).
	Next, per 2019 PEG, Prong Two represents a change from prior guidance. The analysis under Prong Two is the same for all claims reciting a judicial exception, whether the exception is an abstract idea, a law of nature, or a natural phenomenon. Examiners evaluate integration into a practical application by: (I) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (II) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.
	Accordingly, the examiner will evaluate whether the claims recite one or more additional element(s) that integrate the exception into a practical application of that exception by considering them both individually and as a whole. 
claims 1-20 at least are a control apparatus comprising: a communication interface … a terminal apparatus … a vehicle …; and a controller … the communication interface … the vehicle … (per claim 1);   wherein the controller is configured to determine the location ….  (per claim 2); wherein the controller is configured to retrieve … route (per claim 3); wherein the controller is configured to generate notification …, and the communication interface is configured to transmit the notification data generated by the controller to the terminal apparatus (per claim 4); wherein the controller is configured to generate notification data …, and the communication interface is configured to transmit the notification data generated by the controller to another terminal apparatus mounted or installed in the vehicle  (per claim 5); wherein the controller is configured to generate […] and the communication interface is configured to transmit […] generated by the controller to the terminal apparatus (per claim 6); wherein the communication interface is configured to transmit … to the terminal apparatus (per claim 7); wherein the controller is configured to retrieve …, and the communication interface is configured to transmit … to the terminal apparatus (per claim 8); wherein the controller controls the communication interface to transmit […] (per claim 9); wherein the controller is configured to retrieve, and controls the communication interface to transmit (per claim 10); wherein the controller is configured to determine … (per claim 11); wherein the controller is configured to determine … (per claim 12); wherein the controller is configured to retrieve … (per claim 13); a system comprising: the control apparatus according to claim 1; and a terminal apparatus configured to present …(per claim 14); a non-transitory computer readable medium storing a program configured to cause a computer to execute operations, the operations comprising: presenting …; and transmitting … to a control apparatus ….  (per claim 15); wherein the operations further comprise receiving … 9-10, and 19-20,  either recite the same additional element(s) as already noted above or simply lack positive recitation of an additional element, in which case note prong one as set forth above.
	As would be readily apparent to a person having ordinary skill in the art (hereinafter PHOSITA), the additional elements are generic computer components. The additional elements are simply utilized as generic tools to implement the abstract idea or plan as "apply it" instructions (see MPEP 2106.05(f)). The additional elements are generic as they are described at a high level of generality, see at least Figs. 3-5 and their associated disclosure. Further, the claims appear to be implementing a commercial solution to a commercial problem of selecting and delivering ads, see at least as-filed spec. para. [0006]. 
	The one or more apparatuses or terminals executing the "apply it" instructions are further connected via a network merely sending/receiving data over a network, note receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014). . 
	Additionally, the process is similar to collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group) - certain result here is a tailored content based on information about the user (Int. Ventures v. Cap One Bank ‘382 patent). The abstract idea is intended to be merely carried out in a technical environment such as collecting data via a network and analyzing data via a generic processor to provide personalized marketing content such as ads, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (see MPEP 2106.05(h)).
	Accordingly, viewed as a whole, these additional claim element(s) do not provide any additional element that integrates the abstract idea (prong one), into a practical application (prong two) upon considering the additional elements both individually and as a combination or as a whole as they fail to provide: an additional element that reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; or an additional element that implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; or an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception, again, in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception as explained above.
certain methods of organizing human activity (prong one) is not integrated into a practical application upon consideration of the additional element(s) both individually and as a combination (prong two).
	Therefore, under step 2A, the claims are directed to the abstract idea, and require further analysis under Step 2B.
	Under step 2B, per MPEP 2106.05, as it applies to claims 1-20, the Examiner will evaluate whether the foregoing additional elements analyzed under prong two, when considered both individually and as a whole  provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). The abstract idea of providing a targeted advertisement to a prospective user or passenger of a vehicle or a taxi carrying another passenger which is certain methods of organizing human activity - has not been applied in an eligible manner. The claim elements in addition to the abstract idea are simply being utilized as generic tools to execute "apply it" instructions as they are described at a high level of generality. Additionally, the abstract idea is intended to be merely carried out in a technical environment, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (Id. or note step 2A prong two).
	Next, in view of compact prosecution only further analysis per the Berkheimer Memo dated April 19, 2018 is being conducted as the following additional elements would be readily apparent as generic to a person having ordinary skill in the art (hereinafter PHOSITA), in other words analysis is similar to Berkheimer claim 1 and not claims 4-7 where there was "a genuine issue of material fact in light of the specification," nevertheless the Examiner finds the additional elements when considered both individually and as a combination to be well-understood, routine or instance, regarding, insignificant solution activity such as data gathering or post solution activity such as displaying on interface, the Examiner relies on court cases and publications that demonstrate that such a way to gather data and display information is indeed well-understood, routine, or conventional in the industry or art, at least note as follows:
	(i) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network) [similarly here user's location or position data is received and based on analysis of the gathered location/position data targeted promotions are to be transmitted over a network]; 
	(iii) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 [similarly here route information is retrieved to facilitate mapping]; 
	(iv) gathering/obtaining location or position data, see as follows: 
	- (a) Pub. No.: US 2010/0273452 paras. [0073] note "The location determination routine 94 is  operable to determine a geographic location of the target device 14 using GPS sensors or any other conventional means of determining geographic location."; and [0091] note "In one aspect, a recovery module 116 may further include a parental  control module.  In such an aspect, the parental control module may allow for  disablement of the wireless device at specific locations (e.g. school, church,  etc.).  Further, the parental control module may provide for a web-based  interface to control at least a portion of data/voice interactions with  specific wireless devices.  For example, specific web content may be restricted  and/or specific numbers may be blocked.  Still further, the parental control  module may allow for detection of whether specific locations have been visited.   For example, the module may determine if the device (and presumably the child)  visited a library or a mall after school, or if the child left the service  coverage area.  In another aspect, the parental control module may be used to  remotely disable at least a portion of the functionalities of an associated  wireless device."
	- (b) Pub. No.: US 2009/0288012 note [0148] note "If at any time during the initialization of any of these transaction  configurations a step fails, for example one party uses the conveyed  transaction identifier with the transaction authority, but the authority has no  record of the transaction, or the transaction is not in the correct pending  state, or there are some other conditions on the transaction which cannot be  met such as the transaction violating the conditions of parental controls put  in place by the guardian of a user who is a minor, then the violations are  stored at the transaction authority 102 for security and debugging purposes and  appropriate messages are sent to the parties."; and [0298] note "The user's location can be determined by the system using one or more  well-understood methods such as GPS, 
	- (c) Pub. No.: US 2012/0101881 paras. [0254] note "In some implementations, the app may include an indication of the location (e.g., name of the merchant store, geographical location, information about the aisle within the merchant store, etc.) of the user, e.g., loll. The app may provide an indication of a pay amount due for the purchase of the product, e.g., 1012. In some implementations, the app may provide various options for the user to pay the amount for purchasing the product( s ). For example, the app may utilize the GPS coordinates to determine the merchant store within the user is present, and direct the user to a website of the merchant."; [0258] note "In some implementations, the app may provide the L-PROMO with the GPS location of the user. Based on the GPS location of the user, the L-PROMO may determine the context of the user (e.g., whether the user is in a store, doctor's office, hospital, postal service office, etc.). Based on the context, the user app may present the appropriate fields to the user, from which the user may select fields and/or field values to send as part of the purchase order transmission." 
	- (d) Pub. No.: US 2011/0029370 paras. [0060] note "Various techniques may be employed to reduce the probability of fraud in the reporting of presence at a store. In some embodiments, an assertion of presence at a store may be validated against various criteria such as the last known location of the mobile phone and the time since the last known location and/or error radius of the mobile phone (which in some embodiments may be required to be instantaneous and/ or received within a short time threshold, such as ten seconds). If it is determined that it is unlikely that the mobile phone traveled from the last known location since the time of the last report, the assertion may be rejected. In some embodiments, multiple sequential locational reports and/or assertions of presence in stores, and the times thereof, may be analyzed to determine whether it is plausible that the reports are accurate, and the assertion may be rejected if it is determined not to be plausible, e.g. if it requires a rapidity of transit that is infeasible, for example a velocity in excess of 80 miles per hour for over short (e.g. less than two hour) periods of time."; also see [0021]; [0030]-[0034]; and [0037];
	- (e) Pub. No.: US 2007/0276595 see Fig. 1A, 1B, and their associated disclosure; also see Abstract note "method and system also serve well in finding people whose origin and destination are along the drive route"; 
	- (f) Pub. No.: US 2016/0349067 see Figs. 3-6 and their associated disclosure; and

	(iv) Affinity v DirecTV - "The court rejected the argument that the computer components recited in the claims constituted an “inventive concept.” It held that the claims added “only generic computer components such as an ‘interface,’ ‘network,’ and ‘database,’” and that “recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.” Id. at 1324-25 (citations omitted). The court noted that nothing in the asserted claims purported to improve the functioning of the computer itself or “effect an improvement in any other technology or technical field.” Mortgage Grader, 811 F.3d at 1325 (quoting Alice, 134 S. Ct. at 2359)." [similarly here promotions are communicated or displayed to user on an interface].

significantly more and the claims are rejected under 35 U.S.C. 101 for lacking eligible subject matter.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 		nonobviousness.
	Claims 1-6, 9-16, and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pinkus et al. (Pub. No.: US 2013/0085817)  referred to hereinafter as Pinkus, in view of Marco (Pub. No.: US 2018/0356239) referred to hereinafter as Marco.
As per claims 1, 15, and 20,
- as per claim 1, a control apparatus comprising: 

- as per claim 20 a determination method comprising
- as per claims 1, 15, and 20 a communication interface configured to communicate with a terminal apparatus configured to present, to a user outside a vehicle […], a proposal to take the user to a place different […] by stopping off at the place using the vehicle together with an advertisement promoting the place; and a controller configured to determine, upon receipt by the communication interface of acceptance data indicating acceptance of the proposal, a location at which the user is to be picked up using the vehicle with reference to positional data indicating a position of the user.  
Pinkus suggests shared ride [0001] and [0002], however Pinkus expressly does not teach […] for delivering another user to a destination […] from the destination […]. Marco teaches […] for delivering another user to a destination […] from the destination […] (see Figs. 4-5 and their associated disclosure; [0072]; [0073]; [0078]-[0079]; [0083]).
Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Pinkus’s foregoing suggestion in view of Marco’s teachings pertaining to accommodating additional user. Motivation to modify would be to (i) ensure to add to only those passengers who do not violate detour timing or distance constraint as advertised, see at least [0073] and [0098]-[0099], and (ii) to avoid having to further discount in case where the detour is exceeded, see at least [0079].
As per claim 2, Pinkus in view of Marco teaches the claim limitations of claim 1. Pinkus teaches wherein the controller is configured to determine the location at which the user is to be 
As per claim 3, Pinkus in view of Marco teaches the claim limitations of claim 1. Pinkus teaches wherein the controller is configured to retrieve a route from a position of the vehicle to the destination, and determine the location at which the user is to be picked up using the vehicle according to the retrieved route (see [0037]; [0050]; [0063]; [0095]; also see [0029]).  
As per claim 4, Pinkus in view of Marco teaches the claim limitations of claim 1. Pinkus teaches wherein the controller is configured to generate notification data indicating the location at which the user is to be picked up using the vehicle, and the communication interface is configured to transmit the notification data generated by the controller to the terminal apparatus (see [0029]; [0095]-[0097]).  
As per claim 5, Pinkus in view of Marco teaches the claim limitations of claim 1. Pinkus teaches wherein the controller is configured to generate notification data indicating the location at which the user is to be picked up using the vehicle, and the communication interface is configured to transmit the notification data generated by the controller to another terminal apparatus mounted or installed in the vehicle (see [0029]; [0031]; [0047]; [0056]; [0064]; [0088]; [0095]-[0097]; [0106]).  
As per claim 6, Pinkus in view of Marco teaches the claim limitations of claim 1. Pinkus teaches wherein the controller is configured to generate the advertisement, and the communication interface is configured to transmit the advertisement generated by the controller to the terminal apparatus (see Fig. 3A, 3B, 5, and their associated disclosure; [0073]; [0079]; [0082]).  
As per claim 9, Pinkus in view of Marco teaches the claim limitations of claim 6. Pinkus teaches wherein the controller controls the communication interface to transmit the advertisement […] (see [0050]; [0081]; [0091])
Pinkus suggests shared ride [0001]-[0002], [0050], [0081],[0091], however Pinkus expressly does not teach […] in a case in which a distance or required time from the position of the user indicated by the positional data to a position of the vehicle is less than a threshold. 
Marco teaches […] in a case in which a distance or required time from the position of the user indicated by the positional data to a position of the vehicle is less than a threshold (see Figs. 4-5 and their associated disclosure; [0072]; [0073]; [0078]-[0079]; [0083]).
Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Pinkus’s foregoing suggestion in view of Marco’s teachings pertaining to accommodating additional user. Motivation to modify would be to (i) ensure to add to only those passengers who do not violate detour timing or distance constraint as advertised, see at least [0073] and [0098]-[0099], and (ii) to avoid having to further discount in case where the detour is exceeded, see at least [0079].
As per claim 10, Pinkus in view of Marco teaches the claim limitations of claim 6. Pinkus teaches wherein the controller is configured to retrieve a route from a position of the vehicle to the destination, and controls the communication interface to transmit the advertisement […] (see [0050]; [0073]; [0079]-[0081]; [0091]). 
Pinkus suggests shared ride and advertising constraints, see [0001]-[0002], [0050], [0081],[0091], however Pinkus expressly does not teach […] in a case in which a distance or required time from the position of the user indicated by the positional data to at least one location on the retrieved route is less than a threshold.  
Marco teaches […] in a case in which a distance or required time from the position of the user indicated by the positional data to at least one location on the retrieved route is less than a threshold (see Figs. 4-5 and their associated disclosure; [0072]; [0073]; [0078]-[0079]; [0083]).
Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Pinkus’s foregoing suggestion in view of Marco’s teachings pertaining to accommodating additional user. Motivation to modify would be to (i) ensure to add to only those passengers who do not violate detour timing or distance constraint as advertised, see at least [0073] and [0098]-[0099], and (ii) to avoid having to further discount in case where the detour is exceeded, see at least [0079].
As per claim 11, Pinkus in view of Marco teaches the claim limitations of claim 1. Pinkus teaches wherein the controller is configured to determine the place according to the destination before the proposal is presented together with the advertisement to the user (see [0034]; [0052]).  
As per claim 12, Pinkus in view of Marco teaches the claim limitations of claim 1. Pinkus teaches wherein the controller is configured to determine the place according to a position of the vehicle before the proposal is presented together with the advertisement to the user (see [0034]; [0052]).  
As per claim 13, Pinkus in view of Marco teaches the claim limitations of claim 1. Pinkus teaches wherein the controller is configured to retrieve a route from a position of the vehicle to the destination and determine the place according to the retrieved route before the proposal is presented together with the advertisement to the user (see [0034]; [0051]-[0052]).  
As per claim 14, Pinkus in view of Marco teaches the claim limitations of claim 1. Pinkus teaches a system comprising: the control apparatus according to claim 1 (see the rejection 
As per claim 16, Pinkus in view of Marco teaches the claim limitations of claim 15. Pinkus teaches wherein the operations further comprise receiving the advertisement from the control apparatus (see Fig. 3A, 3B, 5, and their associated disclosure; [0073]; [0079]; [0082]).  
As per claim 19, Pinkus in view of Marco teaches the claim limitations of claim 15. Pinkus teaches a terminal apparatus configured to execute the operations in accordance with the program stored in the non-transitory computer readable medium according to claim 15 (see Fig. 3A, 3B, 5, and their associated disclosure; [0073]; [0079]; [0082]).  
4.	Claims 7-8, and 17-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pinkus, in view of Marco, in view of Gordon et al. (Pub. No.: US 2018/0032997) referred to hereinafter as Gordon.
As per claim 7, Pinkus in view of Marco teaches the claim limitations of claim 6. Pinkus teaches wherein the communication interface is configured to transmit other positional data indicating a position of the vehicle […] (see [0029]; [0061]; [0095]; [0061], [0106]).
Pinkus suggests location based ads, see [0061], [0106], and Marco suggests location or route based advertisement, see [0056], [0073], and [0079], however Pinkus in view of Marco expressly does not teach […] together with the advertisement to the terminal apparatus.  
Gordon teaches […] together with the advertisement to the terminal apparatus (see Figs. 34, 35, 49-23, and their associated disclosure; [0056]; [0724]-[0726]; [0739]).
Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Pinkus in view of Marco’s foregoing suggestion in view of Gordon’s Motivation to modify would be to succinctly, conveniently, and visually depict the offer with a map of the route as notification, see at least Gordon [0726] and [0739].
As per claim 8, Pinkus in view of Marco teaches the claim limitations of claim 6. Pinkus teaches wherein the controller is configured to retrieve a route from a position of the vehicle to the destination, and the communication interface is configured to transmit route data indicating the route retrieved by the controller […] (see [0029]; [0061]; [0095]; [0061], [0106]).
Pinkus suggests location based ads, see [0061], [0106], and Marco suggests location or route based advertisement, see [0056], [0073], and [0079], however Pinkus in view of Marco expressly does not teach […] together with the advertisement to the terminal apparatus.  
Gordon teaches […] together with the advertisement to the terminal apparatus (see Figs. 34, 35, 49-23, and their associated disclosure; [0056]; [0724]-[0726]; [0739]).
Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Pinkus in view of Marco’s foregoing suggestion in view of Gordon’s teachings pertaining to displaying ad with location or route information. Motivation to modify would be to succinctly, conveniently, and visually depict the offer with a map of the route as notification, see at least Gordon [0726] and [0739].
As per claim 17, Pinkus in view of Marco teaches the claim limitations of claim 16. Pinkus teaches wherein the receiving includes receiving other positional data indicating a position of the vehicle […] (see [0029]; [0061]; [0095]; [0061], [0106]), and the presenting includes presenting the proposal together with the advertisement […] (see Figs. 4, 7-8, 11, 13, 17, 20, and their associated disclosure; [0034]; [0047]-[0052]; [0078]; [0100]). 
Pinkus expressly does not teach, however Marco teaches […] in a case in which a distance or required time from the position of the user to the position of the vehicle indicated by the other positional data is less than a threshold (see the rejection as set forth above for claim 9 using Marco).
Pinkus in view of Marco expressly does not teach, however Gordon teaches […] together with the advertisement (see the rejection as set forth above for claim 7 using Gordon).
As per claim 18, Pinkus in view of Marco teaches the claim limitations of claim 16. Pinkus teaches wherein the receiving includes receiving route data indicating a route from a position of the vehicle to the destination […] (see [0029]; [0061]; [0095]; [0061], [0106]), and the presenting includes presenting the proposal together with the advertisement […] (see Figs. 4, 7-8, 11, 13, 17, 20, and their associated disclosure; [0034]; [0047]-[0052]; [0078]; [0100]).
 Pinkus expressly does not teach, however Marco teaches […] in a case in which a distance or required time from the position of the user to at least one location on the route indicated by the route data is less than a threshold (see the rejection as set forth above for claim 10 using Marco).  
Pinkus in view of Marco expressly does not teach, however Gordon teaches […] together with the advertisement […] (see the rejection as set forth above for claim 8 using Gordon).
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and all the references on PTO-892 Notice of Reference Cited should be duly noted by the Applicant as they can be subsequently used during prosecution, at least note the following:
	i.  Pub. No. US-20180189717-A1 the Examiner could have relied on this in place of Pinkus.
	ii. Pub. No.: US-20150324717-A1 - the Examiner could have relied on this reference in place of Marco.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPEN PATEL whose telephone number is (571)272-6519.  The examiner can normally be reached on Monday-Friday - 8:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIPEN M PATEL/Examiner, Art Unit 3688